Fourth Court of Appeals
                               San Antonio, Texas
                                   December 14, 2018

                                   No. 04-16-00671-CR

                                  Luis Alfredo SERVIN,
                                        Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

                From the 226th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2015CR5175
                         Honorable Sid L. Harle, Judge Presiding


                                     ORDER

       The Appellant’s Motion for Extension of time to File Brief is hereby GRANTED. The
appellant’s brief is due January 14, 2019. No Further Extensions absent extraordinary
circumstances.

                                                 _________________________________
                                                 Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 14th day of December, 2018.



                                                 ___________________________________
                                                 KEITH E. HOTTLE,
                                                 Clerk of Court